                      IN THE UNITED STATES DISTRICT COURT
                                                                                    I      H E,
                    FOR THE EASTERN DISTRICT OF VIRGINIA                             W6 2 6 2019
                                    Richmond Division
                                                                                CLERK, U.S. DISTRICT COURT
                                                                                       RICHMnMnVA^""^
ERIC T. CLARK,

       Plaintiff,

V.                                                 Civil Action No. 3:19CV454-HEH

CITY OF CHESAPEAKE, VA
SHERIFF OFFICE, etal.

       Defendants.

                               MEMORANDUM OPINION
                         (Dismissing Action Without Prejudice)

       On June 26,2019, the Court conditionally docketed Plaintiffs action. Plaintiff

requested leave to proceed informa pauperis. By Memorandum Order entered on July

24,2019, the Court directed Plaintiff to pay an initial partial filing fee of $12.37 or state

under penalty ofperjury that he did not have sufficient assets to pay such a fee within

eleven (11) days ofthe date of entry thereof. See 28 U.S.C. § 1915(b)(1). Plaintiff has

neitherpaid the initial partial filing fee nor averred that he cannotpay such a fee.

Therefore, Plaintiff is not entitled to proceed informa pauperis. Plaintiffs disregard of

the Court's directives warrants dismissal of the action. Accordingly, the action will be

dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.


                                                             /s/
                                    HENRY E. HUDSON
Date: ftncgC 2oiq                   SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
